Citation Nr: 1038962	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  90-00 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chloracne, secondary to 
Agent Orange exposure.

2.  Entitlement to service connection for dermatitis.

3.  Entitlement to service connection for chronic hemoptysis.

4.  Entitlement to service connection for rhinitis.

5.  Entitlement to service connection for chronic bronchitis. 

[Claims seeking service connection for mycosis of the toenails, 
residuals of eye trauma, and hypertension, and a claim seeking a 
higher evaluation for diabetes mellitus, are the subject of a 
separate Board decision].




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from April 1969 April 
1973.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California and Portland, 
Oregon.

In August 2007, the Board remanded the issues listed on the title 
page for additional evidentiary development.  They have since 
been returned to the Board for further appellate action.  The 
Board observes that, in addition to remanding the claims listed 
above, it also denied 15 other claims, on appeal at that time.  
Claims seeking service connection for mycosis of the toenails, 
residuals of eye trauma, and hypertension, and a claim seeking a 
higher evaluation for diabetes mellitus, were appealed to the 
United States Court of Appeals for Veterans Claims (the Court), 
and are the subject of a separate Board decision.  An appeal 
regarding the Board's decision to deny service connection for 
chronic neuritis, tremors, cross-legged palsy and peripheral 
neuropathy, chronic medial degenerative sclerosis of the spine, 
arthritis, infertility, chronic amebiasis, chronic abdominal 
pain, a chronic eye infection, a deviated nasal septum, dental 
pulpitis, chronic nasal congestion, and to deny a rating in 
excess of 10 percent for minor depression in left occiput was 
withdrawn, and the Board's decision is final with respect to 
those issues.  See 38 C.F.R. § 20.1100 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Hemoptysis, Rhinitis, Bronchitis

In September 2009, the Board received additional evidence from 
the Veteran pertinent to his claims seeking service connection 
for hemoptysis, rhinitis, and chronic bronchitis.  This evidence 
has not been reviewed by the RO.  The Veteran did not include a 
waiver of his right to have that evidence initially adjudicated 
by the RO.  In May 2010, the Board sent a letter to the Veteran 
to clarify his intent regarding RO consideration of the new 
evidence.  He submitted a letter dated May 2010, with the subject 
line "Request A.O.J. for Review of New Evidence."  While the 
body of the letter pertains primarily to other matters, the Board 
interprets the above subject description as a request for initial 
RO consideration of the evidence received in September 2009.  

The Board cannot consider additional evidence without first 
remanding the case to the AOJ for initial consideration or 
obtaining the appellant's waiver.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Chloracne and Dermatitis

The Veteran's skin claims were remanded in August 2007 so that an 
examination and medical opinion could be obtained.  While an 
examination was conducted in October 2007, and a nominal opinion 
was provided, the Board has determined that the opinion does not 
comply with the remand instructions.  

Here, an initial opinion was provided by the examiner (a 
dermatology resident), and then a confirming opinion was provided 
by the Chief of the Dermatology Service (Chief), who described 
himself as "the responsible supervising practitioner for this 
patient care encounter."  The pertinent diagnosis provided by 
the Chief was a history of severe acne, most likely chloracne 
related to Agent Orange exposure.  The apparent reasoning was 
that the Veteran "has a history of severe cystic acne beginning 
at time of Agent Orange exposure."  The Chief noted that the 
chart was made available to him, and he reviewed it; however, he 
did not indicate that he reviewed the claims file or the service 
treatment records, nor did the examiner.  This is significant 
because the Board's remand instructions provided that the opinion 
should be based "upon review of the veteran's claims file."  

Moreover, the Veteran served in Vietnam from May 26, 1970 to May 
26, 1971.  Applicable law provides that, for Vietnam veterans, 
chloracne is presumed due to herbicide exposure in service where 
it becomes manifest within 1 year of such exposure.  The 
Veteran's service treatment records reveal no treatment for or 
complaint of skin problems during service.  The service 
separation examination was conducted in March 1973, more than 1 
year after the Veteran's last exposure to Agent Orange on May 26, 
1971.  That examination reveals that the Veteran's skin was 
clinically normal.  The Veteran signed a report of medical 
history at that time, indicating that he had no history of skin 
problems, and that his health was excellent.  

While it is entirely appropriate for an examiner to adopt the 
Veteran's verbal history as accurate, where, as here, his account 
directly conflicts with the medical record, it is incumbent on 
the examiner to provide some reasoning as to the basis for this 
choice.  This is particularly important where the remand 
instructions specify that the opinion should be informed by a 
review of the claims file.  As the opinion provided does not 
appear to be informed by a review of the claims file, the Board 
finds that it does not conform to the Board's instructions, and 
the resulting defect is significant.  

If an examination report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2009).

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the terms 
of a remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the nature and etiology of any 
current skin disorder.  The claims folders 
must be made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based upon the examination results and the 
review of the claims file, the examiner 
should identify the appropriate diagnoses.  
The examiner should comment specifically on 
the presence or absence of the claimed 
disabilities, i.e., does the Veteran have 
chloracne (or any other form of acneform 
disease consistent with chloracne)? and does 
the Veteran have dermatitis?

If the Veteran is found to have chloracne (or 
any other form of acneform disease consistent 
with chloracne), as opposed to some other 
form of acne, the basis for the distinction 
should be explained in terms of observed or 
recorded symptomatology.  The examiner should 
also state whether chloracne (or any other 
form of acneform disease consistent with 
chloracne) was manifest within 1 year of the 
Veteran's last presumed exposure to 
herbicides (May 26, 1971).

The examiner should then provide an opinion 
as to whether there is a 50 percent or better 
probability that any identified disorder is 
related to service.  The supporting rationale 
for all opinions expressed must also be 
provided.

2.  Readjudicate the remanded claims, 
considering any additional evidence submitted 
by the Veteran since the prior supplemental 
statement of the case.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a supplemental statement 
of the case and an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


